Sep 11 2015, 8:48 am




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      James E. Ayers                                           W. Brent Threlkeld
      Wernle, Ristine & Ayers                                  Kelly A. Roth
      Crawfordsville, Indiana                                  Threlkeld & Associates
                                                               Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Sheila Sasso and Mary Sasso,                            September 11, 2015

      Appellants-Defendants,                                  Court of Appeals Case No.
                                                              54A05-1411-PL-527
              v.                                              Appeal from the Montgomery
                                                              Superior Court
      State Farm Mutual Automobile                            The Honorable David A. Ault, Judge
      Insurance Company,
                                                              Case No. 54D01-1308-PL-637
      Appellee-Plaintiff.




      Najam, Judge.


                                        Statement of the Case
[1]   Sheila Sasso appeals the trial court’s entry of summary judgment for State Farm

      Mutual Automobile Insurance Company (“State Farm”) on State Farm’s

      complaint for declaratory judgment. Sheila presents several issues for our

      review, which we consolidate and restate as the following two issues:


      Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015         Page 1 of 16
                 1.    Whether Indiana’s Guest Statute, Indiana Code Section
                 34-30-11-1 (2014),1 prohibits Sheila’s negligence claim against her
                 mother, Mary Sasso, for Sheila’s injuries arising from an
                 automobile accident in Mary’s car while Mary was driving.

                 2.    Whether the Guest Statute violates the Fourteenth
                 Amendment to the United States Constitution2 or Article 1,
                 Sections 12 and 23 of the Indiana Constitution.3


[2]   We affirm.4


                                     Facts and Procedural History
[3]   In October of 2010, Sheila, an Illinois resident, called her mother, Mary,5 to

      determine whether she would be interested in visiting the Parke County,

      Indiana, covered bridge festival. Sheila hoped to “meet vendors” for her online

      business, which was “similar to e[B]ay” but “not [an] auction.” Appellant’s

      App. at 126. Mary, a resident of Crawfordsville, Indiana, agreed.




      1
        In 1998, the Guest Statute was recodified and amended to no longer refer broadly to all “guests” of an
      automobile’s operator. Nonetheless, the current version of the statute is still referred to as “the Indiana Guest
      Statute.” See, e.g., Clark v. Clark, 971 N.E.2d 58, 60 (Ind. 2012).
      2
        Specifically, Sheila asserts that the Guest Statute violates her right under the Fourteenth Amendment to not
      be denied equal protection of the laws. See U.S. Const. amend. XIV § 1.
      3
        Article 1, Section 12 provides: “All courts shall be open; and every person, for injury done to him in his
      person, property, or reputation, shall have remedy by due course of law. Justice shall be administered freely,
      and without purchase; completely, and without denial; speedily, and without delay.” And Article 1, Section
      23 states: “The General Assembly shall not grant to any citizen, or class of citizens, privileges or immunities,
      which, upon the same terms, shall not equally belong to all citizens.”
      4
        Because we dispose of this appeal under Indiana’s Guest Statute, we need not address the parties’
      alternative arguments regarding whether Sheila was excluded from coverage under the terms of Mary’s
      policy with State Farm.
      5
          Mary is a named defendant in the trial court but she does not participate in this appeal.


      Court of Appeals of Indiana | Opinion      54A05-1411-PL-527 |      September 11, 2015              Page 2 of 16
[4]   Sheila met up with Mary on October 14, and, the next day, Mary drove Sheila

      in Mary’s car to the festival. Sheila paid Mary $50 for gas and bought Mary

      lunch. Later, while Mary was driving to another location at the festival, her

      vehicle was involved in an accident, and Sheila was severely injured. Mary has

      an automobile insurance policy with State Farm.


[5]   On October 15, 2012, Sheila filed a negligence claim against Mary. Thereafter,

      State Farm, under a different cause number, filed a complaint for declaratory

      judgment against Sheila and Mary. On August 4, 2014, State Farm moved for

      summary judgment on its complaint. Following a hearing, the trial court

      entered judgment in favor of State Farm. This appeal ensued.


                                      Discussion and Decision
                                              Standard of Review

[6]   Our standard of review for summary judgment appeals is well established. As

      our supreme court has stated:

              We review summary judgment de novo, applying the same
              standard as the trial court: “Drawing all reasonable inferences in
              favor of . . . the non-moving parties, summary judgment is
              appropriate ‘if the designated evidentiary matter shows that there
              is no genuine issue as to any material fact and that the moving
              party is entitled to judgment as a matter of law.’” Williams v.
              Tharp, 914 N.E.2d 756, 761 (Ind. 2009) (quoting T.R. 56(C)). “A
              fact is ‘material’ if its resolution would affect the outcome of the
              case, and an issue is ‘genuine’ if a trier of fact is required to
              resolve the parties’ differing accounts of the truth, or if the
              undisputed material facts support conflicting reasonable
              inferences.” Id. (internal citations omitted).

      Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 3 of 16
              The initial burden is on the summary-judgment movant to
              “demonstrate [ ] the absence of any genuine issue of fact as to a
              determinative issue,” at which point the burden shifts to the non-
              movant to “come forward with contrary evidence” showing an
              issue for the trier of fact. Id. at 761-62 (internal quotation marks
              and substitution omitted). And “[a]lthough the non-moving
              party has the burden on appeal of persuading us that the grant of
              summary judgment was erroneous, we carefully assess the trial
              court’s decision to ensure that he was not improperly denied his
              day in court.” McSwane v. Bloomington Hosp. & Healthcare Sys.,
              916 N.E.2d 906, 909-10 (Ind. 2009) (internal quotation marks
              omitted).


      Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014) (alterations original to

      Hughley).


[7]   Summary judgment is a “high bar” for the moving party to clear in Indiana. Id.

      at 1004. “In particular, while federal practice permits the moving party to

      merely show that the party carrying the burden of proof [at trial] lacks evidence

      on a necessary element, we impose a more onerous burden: to affirmatively

      ‘negate an opponent's claim.’” Id. at 1003 (quoting Jarboe v. Landmark Cmty.

      Newspapers of Ind., Inc., 644 N.E.2d 118, 123 (Ind. 1994)). Further:


              Summary judgment is a desirable tool to allow the trial court to
              dispose of cases where only legal issues exist. But it is also a
              “blunt . . . instrument” by which the non-prevailing party is
              prevented from having his day in court. We have therefore
              cautioned that summary judgment is not a summary trial and the
              Court of Appeals has often rightly observed that it is not
              appropriate merely because the non-movant appears unlikely to
              prevail at trial. In essence, Indiana consciously errs on the side

      Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 4 of 16
              of letting marginal cases proceed to trial on the merits, rather
              than risk short-circuiting meritorious claims.


      Id. at 1003-04 (citations and some quotations omitted; omission original to

      Hughley). Thus, for the trial court to grant summary judgment, the movant

      must have made a prima facie showing that its designated evidence negated an

      element of the nonmovant’s claims, and, in response, the nonmovant must have

      failed to designate evidence to establish a genuine issue of material fact. See

      Dreaded, Inc. v. St. Paul Guardian Ins. Co., 904 N.E.2d 1267, 1270 (Ind. 2009).


                        Issue One: Applicability of Indiana’s Guest Statute

[8]   We first address whether Sheila’s negligence claim against Mary is prohibited

      by Indiana’s Guest Statute, Indiana Code Section 34-30-11-1. That statute

      provides as follows:


              The owner, operator, or person responsible for the operation of a
              motor vehicle is not liable for loss or damage arising from injuries
              to or the death of:

              (1) the person’s parent;
              (2) the person’s spouse;
              (3) the person’s child or stepchild;
              (4) the person’s brother;
              (5) the person’s sister; or
              (6) a hitchhiker;

              resulting from the operation of the motor vehicle while the
              parent, spouse, child or stepchild, brother, sister, or hitchhiker
              was being transported without payment in or upon the motor
              vehicle unless the injuries or death are caused by the wanton or


      Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 5 of 16
                  willful misconduct of the operator, owner, or person responsible
                  for the operation of the motor vehicle.


       (Emphasis added.)


[9]    According to Sheila, the Guest Statute does not prohibit her claim against Mary

       because “Sheila did pay for gas. That ‘payment’ is sufficient to remove her

       from” the purview of the Guest Statute.6 Appellant’s Br. at 5. That is, Sheila

       asserts that she is not within the scope of the Guest Statute because she was not

       “transported without payment.” See I.C. § 34-30-11-1.


[10]   Sheila is mistaken. This provision of the Guest Statute has long been

       interpreted to require that the motor-vehicle operator be “directly

       compensated . . . in a substantial and material or business sense[,] as

       distinguished from [a] mere social benefit or nominal or incidental contribution

       to expenses[] of the trip.” Allison v. Ely, 241 Ind. 248, 254, 170 N.E.2d 371, 374

       (1960). As this court has added, “[t]o exclude from the Guest Statute cases of

       this nature where groups of friends or relatives make arrangements or travel

       together, consideration must be given by the guest in excess of expenses

       incidental to the trip.” Knuckles v. Elliott, 141 Ind. App. 232, 239, 227 N.E.2d
179, 183 (1967). In Allison, our supreme court held that, as a matter of law,

       “[t]he purchase of a few gallons of gasoline . . . d[oes] not constitute ‘payment’”

       under the Guest Statute. 170 N.E.2d at 377. And, in Knuckles, we held—again,




       6
           Sheila has not alleged that her injuries were the result of wanton or willful misconduct on the part of Mary.


       Court of Appeals of Indiana | Opinion      54A05-1411-PL-527 |     September 11, 2015                Page 6 of 16
       as a matter of law—that paying “for some of the gasoline on the trip and . . . for

       food” also does not constitute a payment under the Guest Statute. 227 N.E.2d

       at 180.


[11]   Sheila’s argument on appeal is contrary to our long-standing interpretation of

       this statutory language. And while the Guest Statute has been amended since

       Allison and Knuckles, the provision that there is no liability when the guest is

       “transported without payment” has remained intact. See Allison, 170 N.E.2d at

       373 (quoting the version of the Guest Statute then in effect). Accordingly, as a

       matter of law Sheila’s contribution of gas and food is equivalent to being

       “transported without payment,” and Mary is not liable to Sheila.


                      Issue Two: Constitutionality of Indiana’s Guest Statute

[12]   Sheila also asserts that the Guest Statute violates the United States and Indiana

       Constitutions. Specifically, Sheila asserts that the Guest Statute violates her

       federal right to equal protection of the laws, U.S. Const. amend. XIV; her state

       right to open courts, Ind. Const. art. 1, § 12; and her state right to equal

       privileges and immunities, Ind. Const. art. 1, § 23. We address each argument

       in turn. We then consider other, more general arguments Sheila raises on

       appeal.

                                           A. Fourteenth Amendment


[13]   We first consider Sheila’s federal argument. Despite misgivings about the

       validity of the prior version of Indiana’s Guest Statute under the Equal



       Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 7 of 16
Protection Clause, the United States Court of Appeals for the Seventh Circuit

has explained:


         Nevertheless a recent [U.S.] Supreme Court decision requires us
         to reach a contrary result. In Cannon v. Oviatt . . . the Supreme
         Court of Utah rejected an equal protection challenge to a guest
         statute virtually identical to Indiana’s. The appeal to the United
         States Supreme Court presented the question whether the guest
         statute violated the equal protection clause because it barred
         recovery for ordinary negligence. See 43 L.W. 3103. The Court
         dismissed the appeal for want of a substantial federal question.[7]
         Cannon v. Oviatt, 419 U.S. 810, 95 S. Ct. 24, 42 L. Ed. 2d 37.
         Although that ruling is not a plenary consideration of this
         significant current topic in tort law, it is an adjudication on the
         merits. Hicks v. Miranda, 422 U.S. 332, 344-345, 95 S. Ct. 2281,
         2289-90, 45 L. Ed. 2d 223, 236. Therefore, despite our
         doubts . . . we are obligated to affirm. Hicks v. Miranda, supra,
         422 U.S. at 345, 95 S. Ct. at 2290, 45 L. Ed. 2d at 236.


Sidle v. Majors, 536 F.2d 1156, 1159-60 (7th Cir. 1976).8 Accordingly, as

explained by the Seventh Circuit, we are obliged to follow the United States

Supreme Court and to reject Sheila’s argument under the Fourteenth

Amendment.




7
  This is not to be confused with dismissal for lack of subject matter jurisdiction. See, e.g., Jonathan L. Entin,
Insubstantial Questions and Federal Jurisdiction: A Footnote to the Term-Limits Debate, 2 Nev. L.J. 608,
629 (2002); see also Hicks v. Miranda, 422 U.S. 332, 344-45 (1975) (holding that dismissal for want of a
substantial federal question is a determination “on the merits” that lower courts “are not free to disregard”).
8
 Sheila states that “the Seventh Circuit concluded that the Indiana guest statute . . . violated the Fourteenth
Amendment . . . .” Appellant’s Br. at 14. This is obviously incorrect.

Court of Appeals of Indiana | Opinion     54A05-1411-PL-527 |      September 11, 2015                Page 8 of 16
                                               B. Article 1, Section 12


[14]   Similarly, the Indiana Supreme Court has rejected a challenge to the previous

       version of Indiana’s Guest Statute under Article 1, Section 12, the open courts

       provision of the Indiana Constitution. In an opinion on a certified question in

       the same Sidle case then before the Seventh Circuit, our supreme court stated:


               We are drawn to Gallegher v. Davis et al., (1936), Del. Super., 7
               W.W. Harr. 380, 183 A. 620, as a logical disposition of the [Art.
               1, § 12] arguments. In that case, the court was concerned with a
               constitutional provision almost identical to our own. And a
               guest statute containing the saving provision, [“]unless such
               accidents shall have been intentional on the part of such owner or
               operator or caused by his wilful [sic] or wanton disregard of the
               rights of others.[”] . . . The following quotations from the
               Gallegher case are expressive of our viewpoint of the restraints
               imposed by our constitutional Article 1, § 12.

                        Generally, we think, the provision is inserted in
                        Constitutions to secure the citizen against
                        unreasonable and arbitrary deprivation of rights
                        whether relating to life, liberty, property, or
                        fundamental rights of action relating to person or
                        property; and that it applies as well to the judicial
                        branch of government, as to the legislative and
                        executive branches. It embraces the principle of
                        natural justice that in a free government every man
                        should have an adequate legal remedy for injury
                        done him by another.

                        The inquiry, in every case, must be directed to the
                        nature of the right alleged to have been infringed
                        upon. Undoubtedly, arbitrary and unreasonable
                        abolishment of a right of action to redress injury to
                        the essential rights of person or property is
       Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 9 of 16
                 prohibited. Certainly, the legislature may not
                 declare to be right that which is essentially wrong,
                 nor say that which is a definite, substantial injury to
                 fundamental rights to be no injury, nor abolish a
                 remedy given by the common law to essential rights
                 without affording another remedy substantially
                 adequate. But no one has a vested interest in any
                 rule of the common law. Rights of property which
                 have been created by the common law cannot be
                 taken away without due process; but the law itself,
                 as a rule of conduct, within constitutional limits,
                 may be changed at the will of the legislature. The
                 great office of statutes is to remedy defects in the
                 common law as they develop, and to adopt it to the
                 change of time and circumstance. Negligence is
                 merely the disregard of some duty imposed by law;
                 and the nature and extent of the duty may be
                 modified by legislation, with a corresponding
                 change in the test of negligence . . . .

                                                ***

                 We cannot say that existing conditions did not
                 present a manifest evil affecting the general welfare
                 and public morals necessitating the imposition of a
                 degree of restraint upon a certain class of suitors,
                 nor can we say that the means adopted by the
                 legislature do not bear a reasonable relation to the
                 end sought to be accomplished.

                 The provision of the Constitution does not, either
                 expressly or by necessary implication, forbid the
                 legislature to measure the degree of care to be
                 accorded by an owner or operator of an automobile
                 to a gratuitous passenger; for it does not constitute
                 the common law a straight jacket about the
                 legislature body rendering it powerless reasonably to

Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 10 of 16
                        regulate social relations in accordance with
                        changing conditions. 183 A. 624-26.


       Sidle v. Majors, 264 Ind. 206, 221-24, 341 N.E.2d 763, 773-75 (1976) (citations,

       footnote, and quotation marks omitted) (some omissions original). The court

       then held that “[t]he Indiana guest statute . . . does not contravene . . . [Section]

       12 . . . of Article 1 of the Constitution of Indiana.” Id. at 775. Accordingly, we

       reject Sheila’s argument under Article 1, Section 12.

                                               C. Article 1, Section 23


[15]   We next turn to Sheila’s argument that Indiana’s Guest Statute, as currently

       written, violates her right under the Indiana Constitution to equal privileges and

       immunities. For background, we again turn to the Indiana Supreme Court’s

       opinion in Sidle, which addressed an Article 1, Section 23 argument against the

       previous version of the Guest Statute as follows:

               Both this Court and the United States Supreme Court have
               upheld the right of states to abolish or modify the common
               law. . . .

               Within the context of these cases, at least, we see no differences in
               the equal protection provisions of the state and federal constitutions.
               Both are designed to prevent the distribution of extraordinary
               benefits or burdens to any group. However, the power to
               establish legislative classifications of persons has not been
               categorically denied but only severely limited. Rather, our courts
               have required only that such classifications meet certain tests. If
               neither a fundamental right nor a suspect classification is
               involved, the standard of review is that the classification not be
               arbitrary or unreasonable[,] Dandridge v. Williams, (1970) 397

       Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 11 of 16
U.S. 471, 90 S. Ct. 1153, 25 L. Ed. 2d 491, and that a [“]fair and
               substantial[”] relationship exist between the classification and the
               purpose of the legislation creating it[,] Johnson v. Robison, (1974)
               415 U.S. 361, 94 S. Ct. 1160, 39 L. Ed. 2d 389 . . . .

               Our guest statute precludes a guest passenger from recovering
               damages for personal injuries sustained merely by the negligence
               of the owner or operator. Being inoperative as to passengers who
               were not guests, the statute creates two classifications of
               passengers—guests and non-guests, who are treated vastly
               differently under circumstances that are otherwise identical. The
               inequity is patent. The issues are whether or not the
               classification is reasonable and bears a fair and substantial
               relation to the legitimate purpose of the statute. The
               presumptions are that it is and does, and the burden is upon the
               plaintiff to show the contrary.

                                                       ***

               Purposes traditionally attributed to such statutes have been the fostering
               of hospitality by insulating generous drivers from lawsuits instituted by
               ungrateful guests and the elimination of [the] possibility of collusive
               lawsuits. . . .
341 N.E.2d at 767-68 (emphases added; some citations omitted). The Indiana

       Supreme Court agreed with those rationales for Indiana’s Guest Statute and, as

       such, concluded that the statute did not violate Article 1, Section 23. Id. at 775.


[16]   While Sheila does not address Collins v. Day, 644 N.E.2d 72, 75 (Ind. 1994), in

       that case our supreme court abrogated its Sidle opinion insofar as it had

       conflated the analyses under Article 1, Section 23 and the Fourteenth

       Amendment. As the court stated in Collins: “there is no settled body of Indiana

       law that compels application of a federal equal protection analytical
       Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 12 of 16
       methodology to claims alleging special privileges or immunities under Indiana

       Section 23.” Id. Rather, “Section 23 should be given independent

       interpretation and application.” Id. The Collins court then concluded:


               Article 1, Section 23 of the Indiana Constitution imposes two
               requirements upon statutes that grant unequal privileges or
               immunities to differing classes of persons. First, the disparate
               treatment accorded by the legislation must be reasonably related
               to inherent characteristics which distinguish the unequally
               treated classes. Second, the preferential treatment must be
               uniformly applicable and equally available to all persons
               similarly situated. Finally, in determining whether a statute
               complies with or violates Section 23, courts must exercise
               substantial deference to legislative discretion.


       Id. at 80.


[17]   Applying the proper analytical framework under Collins does not yield a result

       different from the one reached by the Indiana Supreme Court in Sidle. The

       current Guest Statute, as applied here, distinguishes close family members of

       the motor vehicle operator from all other guests in or upon the vehicle. See I.C.

       § 34-30-11-1. The statute then prohibits the motor vehicle operator from being

       held liable for loss or damage arising from injuries to or the death of those close

       family members as a result of ordinary negligence by the motor vehicle operator

       in the operation of the vehicle. See id.


[18]   Giving this legislative classification the substantial deference that we must,

       Collins, 644 N.E.2d at 80, we conclude that the classification easily passes the

       test of Article 1, Section 23. As noted by our supreme court in Sidle, one of the

       Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 13 of 16
       policies underlying the Guest Statue is to preempt potentially collusive lawsuits.
341 N.E.2d at 768. The disparate treatment the Guest Statute creates for close

       family members of the motor vehicle operator is reasonably related to the

       inherent differences between the distinguished classes; that is, it is reasonable

       for our legislature to suppose that close family members of a motor vehicle

       operator are more likely to engage in collusive lawsuits than persons more

       attenuated in their relationships to the motor vehicle operator. And this

       treatment is uniformly applicable and equally available to all persons similarly

       situated. As such, under Collins, Indiana’s Guest Statute does not violate

       Article 1, Section 23 of the Indiana Constitution.

                                       D. Sheila’s Remaining Arguments


[19]   Finally, we address Sheila’s two remaining arguments, in which she attempts to

       avoid both Sidle opinions altogether by suggesting that subsequent events render

       those opinions no longer good law (aside from Collins v. Day, which, again

       Sheila does not argue on appeal). First, Sheila asserts that “[t]he Indiana

       Legislature in 1998 repealed the ‘guest’ statute.” Appellant’s Br. at 14. But that

       did not happen. In 1998 the General Assembly recodified the statute and

       amended it. See P.L. 1-1998 § 26. As amended, the statute no longer applies

       broadly to all “guests” of a driver but narrowly only to hitchhikers and the

       driver’s close family members. See I.C. § 34-30-11-1. Sheila presents no cogent

       reasoning to support her assertion that a more narrowly tailored classification is

       less valid than the previous, broad classification. See Ind. Appellate Rule

       46(A)(8)(a). As such, we reject this attempt to distinguish the Sidle opinions.

       Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 14 of 16
[20]   Second, Sheila contends that the Indiana Supreme Court disavowed its Sidle

       opinion in Clark v. Clark, 971 N.E.2d 58, 61 n.1 (Ind. 2012). But, in Clark, our

       supreme court discussed Sidle as follows:


                The plaintiffs do not assert, and thus we do not address, any
                claim that the [current version of the] statute violates Article 1,
                Section 12 of the Indiana Constitution, which declares in part
                that “every person, for injury done to him in his person, property,
                or reputation, shall have remedy by due course of law.” Such a
                claim was previously presented and rejected with respect to a
                former version of the Guest Statute in Sidle v. Majors, 264 Ind.
206, 341 N.E.2d 763 (1976). While not reanalyzing this
                constitutional issue in the present case, we take this opportunity
                to disapprove certain unfortunate language in Sidle which we find
                to undermine and misstate well-established important values and
                principles of Indiana and American jurisprudence. The Sidle
                opinion speculated with approval that “a very likely legislative
                policy” [for the statutory classification] may have been
                “protection against the ‘benevolent thumb syndrome’” and “the
                ‘Robin Hood’ proclivity of juries.” Id. at 218-20, 341 N.E.2d at
                771-72. Such language improperly mischaracterizes the
                conscientious, insightful, and reliable efforts of those who serve
                as jurors. It has no proper place in our jurisprudence.


       Id.9 While Clark criticized part of the rationale in Sidle, it did not overrule

       Sidle’s holding under Article 1, Section 12, and it is not this court’s place to

       ignore those parts of Sidle that remain good law. See Horn v. Hendrickson, 824




       9
         While the Clark footnote is framed in the context of Article 1, Section 12, the language criticized is with
       respect to the Sidle court’s analysis of Article 1, Section 23. See Sidle, 341 N.E.2d at 767-68, 771-72. As
       explained above, that analysis was abrogated by Collins, 644 N.E.2d at 75.

       Court of Appeals of Indiana | Opinion    54A05-1411-PL-527 |      September 11, 2015               Page 15 of 16
N.E.2d 690, 695 (Ind. Ct. App. 2005). Accordingly, we reject Sheila’s

       remaining arguments.


                                                    Conclusion

[21]   In sum, under the plain text of Indiana’s Guest Statute, Mary is not liable to

       Sheila for the injuries Sheila incurred as a result of an automobile accident in

       which she was a guest in Mary’s vehicle. Further, under controlling law the

       Guest Statute does not violate either the Fourteenth Amendment to the United

       States Constitution or Article 1, Section 12 of the Indiana Constitution. And

       we hold that the Guest Statute does not violate Article 1, Section 23 of the

       Indiana Constitution. As such, State Farm was entitled to summary judgment

       on its declaratory judgment action, and we affirm the trial court.


[22]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Opinion   54A05-1411-PL-527 |   September 11, 2015   Page 16 of 16